Citation Nr: 0416580	
Decision Date: 06/24/04    Archive Date: 06/30/04

DOCKET NO.  02-16 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ambler T. Jackson, Law Clerk


INTRODUCTION

The veteran served on active duty from November 1952 to 
November 1956.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision from the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, which denied service connection for a 
nervous condition.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), is applicable to this 
appeal.  This law redefines the obligations of VA with 
respect to the duty to assist; the duty to obtain medical 
opinion(s) where necessary; and it also includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

In July 2002, the veteran filed his claim for entitlement to 
service connection for a nervous condition.  Associated with 
the claims file is a medical record from the VA hospital in 
Bedford Massachusetts, dated from January 1973 to June 1973.  
This hospitalization record made reference to other treatment 
dates, one of which was a hospital discharge date of December 
1972.  Specifically, the treating physician reported that the 
veteran was hospitalized, for the fourth time, due to various 
complaints of bizarre behavior from his wife.  The diagnosis 
was schizophrenia with alcoholism.  These outstanding VA 
medical records have not been obtained and associated with 
claims file.  

As for any outstanding VA medical records, it is important to 
note that records generated by VA facilities that may have an 
impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of that claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  In light of this, VA needs to obtain any 
outstanding VA and non-VA medical records showing treatment 
for a psychiatric disorder.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2003).  

2.  The veteran should be contacted and 
requested to provide the names, addresses 
and approximate dates of treatment for 
any health care providers, VA or non-VA 
who have treated him for a psychiatric 
disorder.  Of particular interest would 
be outstanding treatment records from the 
Bedford, Massachusetts VA hospital, to 
include any records dated prior to 1973.  
The medical center should be advised that 
if the records are not in the medical 
records room, they are to search any 
retired medical records repository that 
exists at that facility.  After the 
releases are signed, the RO should obtain 
and associate with the claims folder all 
of the veteran's treatment records.  All 
attempts to procure records should be 
documented in the file.  If the RO cannot 
obtain the records, a notation to that 
effect should be inserted in the file.  
The veteran and his representative should 
be informed of failed attempts to procure 
records.  

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the veteran 
and his representative should be 
furnished a supplemental statement of the 
case with the law and regulations 
applicable to VCAA and given the 
opportunity to respond thereto.  The RO 
is advised that they are to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in VCAA or other legal 
precedents.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




